Title: Thomas Cooper to Thomas Jefferson, 19 April 1818
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia
19th Ap. 1818.
                    
                    I received your letter yesterday. For the present I am bound here. The friends who exert themselves in endeavouring to promote my interest, require of me that the pains they have taken shall not be rendered nugatory. If Dr Dorsey be elected in the room of Dr Wistar, which is likely: if Dr Coxe be elected in the room of Dr Dorsey, which also is likely but by no means void of doubt, it will also be likely that I shall succeed Coxe. The gross folly and manifest insufficiency of Mr Hare, has put him hors du combat. If he and Dr Smith stay at Williamsburgh, that college raises its head no more. When these probabilities will be put to the test I know not exactly: I have been invited to New York where they are going to establish a legislative board of agriculture with a chemical professorship annexed to it, but if I do not stay here, I shall not give a thought to any other situation but that which you propose.
                    I send you the account of the Institution here, & my notions of what it wd be desireable for a young man to learn at an university, where he will have to reside three years. At Oxford & Cambridge, four years are required previous to a degree. I wish it were so here; for the haste with which young men are pushed forward into active life, seems to me a national misfortune.
                    I have purposely omitted, a theological course. If the evidences of Xtianity are fairly given on both sides, it is impossible to avoid very strong doubts as to the validity of the evidences in its favour. If only one side be laid before the student, it will be fraud. I have a right to say this, having possessed myself of, and consulted nearly all the antient fathers, and studied the question with great labour and anxiety, as much as possible  au fond. I think therefore it is best to avoid the subject, & leave religion to the direction of the parents of the young men.
                    You ought to look forward to making your university a medical School. For this purpose, a Hospital will be absolutely necessary; not merely on account of Clinical lectures, (of all lectures the most useful) but of subjects for dissection. We have too many professors in the medical school here, and the course ought to continue not less than Six months. The pupils hurry through their duties, without having time to obtain the necessary knowledge.
                    1 Surgery & midwifery. 2 Anatony Anatomy & comparative anatomy. with Physiology. 3. Theory & practice of Medicine. 4. Materia Medica Botany & Pharmacy. The two last of which do not enter into our medical course here. 5. Chemistry & chemical Materia medica.
                    
                    We have actually 1. Anatomy. 2 Surgery. 3. Midwifery. 4 Materia Medica. 5. Chemistry. The clinical Lectures are separately given at the hospital & almshouse; and given not necessarily by the medical professors. The course extends from the beginning of November to the end of February. They ought to begin in October, & finish not before the end of June  April March at the soonest. Much care is taken here in examinations, particularly weekly examinations, technically denominated here, Quizzes.
                    I do not think I dilate much, but I find great difficulty in giving a tolerable course of Chemistry, under four months, at 5 lectures a week: six months at four lectures a week would be more beneficial: it would afford useful time both to Professor & Student.
                    I regret I cannot be with you the beginning of May. My first course of mineralogy was a new thing here; few attended me: at the close of the course, they wrote me unanimously & voluntarily a very complimentary letter, and requested me to repeat my course of lectures, becoming subscribers anew. They have mustered for me a class of about forty which is daily encreasing; & as I have undertaken to lecture twice a day, repeating in the evening my lecture of the morning, I do not see how I can stirr without breach of contract. It would on every account be to me most desireable to accompany Mr Correa, who has been very ill at Norfolk; but I do not see how I can do so without breach of propriety. Indeed he wrote me that he would be here in May, as I understood his letter from Norfolk on the 10th of April.
                    I once mentioned to you Mr Stack or Slack, who was at Lynchburgh. I have heard him act in capacity of classical tutor, much to my satisfaction. He was of Trinity College Dublin. I greatly doubt whether you will procure a better teacher. Is he the worse for having lost the freshness of recent importation? I think you might enquire farther concerning him, with profit to your Institution. At all times, whatever suggestions I can make for the benefit of the College you have set on foot, you will command. Pray accept my most affectionate regards.
                    
                        Thomas Cooper
                    
                